Case 2:19-cv-01483-PA-RAO Document 32-10 Filed 05/10/19 Page 1 of 3 Page ID #:513
      DEPARTMENT OF HEALTH & HUMAN SERVICES                                                 Public Health Service


                                                                                            Food and Drug Administration
                                                                                            10903 New Hampshire Avenue
                                                                                            Document Control Center – WO66-G609
                                                                                            Silver Spring, MD 20993-0002




  Hologenix, LLC                                                                June 8, 2017
  ℅ Kit Cariquitan
  Chief Regulatory Officer
  Experien Group
  1112 Montana Avenue, Suite 13,
  Santa Monica, California 90403


  Re:     C160098
          Product Name: Celliant performance apparel, elbow wrap, pillow, and socks
          Dated: October 21, 2016
          Received: October 24, 2016

  Dear Kit Cariquitan:

  We have reviewed the above referenced request for information, submitted in accordance with
  Section 513(g) of the Federal Food, Drug, and Cosmetic Act (Act), regarding the regulatory
  requirements applicable to the Celliant performance tee, elbow wrap, pillow, and socks. Based
  on the information provided in your submission, we have determined that the Celliant
  performance tee, elbow wrap, pillow, and socks are medical devices as defined in section 201(h)
  of the Act and are also general wellness products.

  The Celliant performance tee, elbow wrap, pillow, and socks are medical devices because they
  are intended to affect the structure or function of the body of man by temporarily promoting
  increased local blood flow at the site of application in healthy individuals.

  Based on the information provided in your submission, we have determined that the Celliant
  performance tee, elbow wrap, pillow, and socks are also general wellness products. In
  accordance with our guidance1, CDRH defines general wellness products as products that meet
  the following two factors: (1) are intended for only general wellness use as defined in the
  guidance, and (2) present a low risk to the safety of users and other persons. A general wellness
  product, for purposes of the guidance, has (1) an intended use that relates to maintaining or
  encouraging a general state of health or a healthy activity, or (2) an intended use that relates the
  role of a healthy lifestyle with helping to reduce the risk or impact of certain chronic diseases or
  conditions and where it is well understood and accepted that healthy lifestyle choices may play
  an important role in health outcomes for the disease or condition.
  1
   See “General Wellness: Policy for Low Risk Devices” at p. 2-3. This guidance document is available for review at
  the following link:
  http://www.fda.gov/downloads/MedicalDevices/DeviceRegulationandGuidance/GuidanceDocuments/UCM429674.
  pdf.
Case 2:19-cv-01483-PA-RAO Document 32-10 Filed 05/10/19 Page 2 of 3 Page ID #:514
  Page 2 – Kit Cariquitan



  Our determination that the Celliant performance tee, elbow wrap, pillow, and socks are general
  wellness products is based on the following information provided in your submission:

     (i)     The intended use of the product is:
             a. Increase/More Energy
             b. Increase thermal energy
             c. This energy penetrates into the muscle and tissue to promote a temporary increase
                in local blood flow
             d. Better/More Endurance
             e. Faster/Quicker Recovery
             f. Enhanced/Increased Performance
             g. Increase/Enhance/More Speed
             h. Improve/Increase Strength
             i. Increase/More Stamina
             j. Recycled human energy
             k. Promotes restful sleep
             l. Helps increase comfort and promotes restful sleep
             m. Supports heat generation

     (ii)    The Celliant products contain infrared (IR) emitting ceramic particles

  Therefore, we do not intend to enforce any applicable regulatory requirements under the Act,
  including premarket notification, and its implementing regulations.

  Please be advised that if you claim intended uses for the Celliant performance tee, elbow wrap,
  pillow, and socks other than those stated above, you may need to provide supportive data in a
  premarket submission for such additional indications and receive marketing authorization in
  advance. In that event, our conclusions about the applicability of the General Wellness guidance
  and potential enforcement of the Act would be subject to change. FDA may need to enforce
  regulatory requirements under applicable provisions of the Act.

  Please also note that your proposed claim “The FDA has reviewed this product and determined it
  to be a medical device” may incorrectly suggest that the subject devices have undergone
  premarket review. This information should be revised to accurately reflect the determination
  outlined herein. We recommend that this be revised as follows: “The FDA has determined that
  the Celliant performance tee, elbow wrap, pillow, and socks are medical devices as defined in
  section 201(h) of the Act and are general wellness products.”

  Section 513(g) of the Act requires the agency to provide information about the regulatory
  requirements applicable to a particular type of product. The response represents FDA’s best
  judgment about how the product would be regulated, based upon the review of the information
  you provided, including your description of the product and its intended use. Please also note
  that a response to a 513(g) request is not a classification decision for a product and does not
  constitute FDA clearance or approval for commercial distribution.
Case 2:19-cv-01483-PA-RAO Document 32-10 Filed 05/10/19 Page 3 of 3 Page ID #:515
  Page 3 – Kit Cariquitan


  Please be advised that this decision does not mean that the Food and Drug Administration (FDA)
  has made a determination that your device complies with requirements of any Federal statutes
  and regulations administered by other Federal agencies.

  If you have any further questions regarding this letter, please contact Vivek Pinto, PhD, Chief,
  Physical Medicine and Rehabilitation Devices Branch, Office of Device Evaluation, at 301-796-
  1136 and Vivek.Pinto@fda.hhs.gov, or for general questions, please contact the Division of
  Industry and Consumer Education at its toll free number (800) 638-2041 or (301) 796-7100, or at
  its Internet address
  http://www.fda.gov/MedicalDevices/DeviceRegulationandGuidance/default.htm.


                                      Sincerely,
                                       Angela C. Krueger -S
                                       2017.06.08 06:09:35 -04'00'
                                      Angela C. Krueger
                                      Deputy Director Engineering and Science Review (Acting)
                                      Office of Device Evaluation
                                      Center for Devices and Radiological Health
                                      Food and Drug Administration
